Citation Nr: 1535852	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  12-03 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for additional acquired psychiatric disorders, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Houston, Texas, regional office (RO) of the Department of Veterans Affairs (VA) that denied entitlement to service connection for PTSD.  

The Veteran was scheduled to appear at a videoconference hearing before a Veterans Law Judge in July 2015.  She failed, without explanation, to report.  Her hearing request is deemed withdrawn.  38 C.F.R. § 20.705(d) (2015).


FINDINGS OF FACT

1.  The Veteran does not have PTSD.  

2.  A mood disorder and a somatization disorder are part of the already service connected anxiety and depressive disorders.


CONCLUSION OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).  

2.  The criteria for service connection for mood and somatization disorders have been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); C.F.R. § 3.159(b)(1) (2015).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided with complete VCAA notification in a January 2011 letter that contained all the information required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It was provided prior to the initial adjudication of her claim.  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5) (2015).  This information is contained in a VA Form 21-0781a, Statement in Support of Claim for Service Connection for Post-Traumatic Stress (PTSD) Secondary to Personal Assault, that was provided to the Veteran.  She completed the form and returned it in December 2010.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran's service treatment records and service personnel records have been obtained and associated with the record.  The Veteran has been afforded VA examinations of her claimed PTSD.  Furthermore, all VA treatment records have been obtained.  The Veteran has not identified any private treatment records, and she did not identify any alternative sources supporting evidence for her claimed stressor in the December 2010 VA Form 21-0781a.  She requested a hearing but failed to appear.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition; credible supporting evidence that the claimed in-service stressor actually occurred; and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

After careful review of the record, the Board finds that entitlement to service connection for PTSD is not warranted.  There is no medical evidence to show that the Veteran has a confirmed diagnosis of PTSD.  

The record contains nearly 25 years of psychiatric and psychological examinations of the Veteran, as well as records of her ongoing psychiatric care.  The only examiner to enter a diagnosis of PTSD was a VA psychologist in May 2011.  The treatment note shows that the Veteran's life history was briefly discussed, including her experiences during military service.  Her belief that she was disrespected and verbally abused based on her race was noted.  After a review of the issues the Veteran wanted to address and her current symptoms, the assessment was PTSD, and depression was noted to be another diagnosis.  The examiner did not relate the assessment of PTSD to the Veteran's experiences in service or otherwise discuss the basis for the assessment.  

The Veteran's service treatment records show that she was treated for a depressed mood.  She was given an administrative discharge for the convenience of the service due to a personality disorder.  

A March 2008 VA examination yielded a diagnosis of anxiety and depressive disorders.  

In May 2008, the RO granted service connection for "anxiety disorder and depressive disorder (claimed as depression, trauma, insomnia, solation, nervous breakdown and nervousness/tension/stress/screaming)."  This disability is currently rated 70 percent disabling.

A private examination that appears to have been conducted on behalf of VA in January 2010 also diagnosed anxiety and depressive disorders.  

A March 2010, a VA psychology note includes a diagnosis of mood disorder not otherwise specified.  

November 2011 VA treatment records report that a PTSD screen was negative.  

The Veteran was afforded a VA examination by a psychiatrist specifically for PTSD in June 2011.  Her claimed stressors were reported and discussed, including an incident in which a petty officer threw a desk on top of her, threatened her, and stood over her screaming.  The examiner stated that this incident met the criterion of a stressor, in that the Veteran reportedly responded with intense fear.  However, after a review of record, an interview, and an examination of the Veteran, the diagnoses were a somatoform disorder not otherwise specified, an anxiety disorder not otherwise specified, and a depressive disorder not otherwise specified.  The rationale for excluding a diagnosis of PTSD was that although the Veteran had one mild to moderate stressor due to the incident with the desk, she did not endorse symptoms sufficient to warrant the classic triad of PTSD.  She did well in public, lacked panic attacks, nightmares and recurrent intrusive thoughts, and had only minimal avoidance symptoms.  The PTSD metric also failed to support a diagnosis of PTSD.  

VA treatment records from January 2013 show that a clinical psychologist assessed the Veteran as having a major depressive disorder.  

The Veteran underwent another VA examination by a psychologist in August 2013.  Her life history was reviewed, including her military service.  She described her stressors as being screamed at by her superiors, and she also described the incident in which the desk was turned over on top of her.  The examiner found that the Veteran's diagnosis was a major depressive disorder.  She added that assuming her stressors occurred as described, neither the stressors nor the current symptomatology would justify a diagnosis of PTSD.  However, it was possible that the stress of being in the military contributed to her relatively mild major depressive disorder.  

Analysis

There is conflicting evidence as to whether the Veteran has a medical diagnosis of PTSD.  One treatment provider provided that diagnosis, while all other providers have declined to provide that diagnosis and VA examiners have consistently found that she does not meet the criteria for that diagnosis.

The VA examinations were much more detailed than the reported evaluation that yielded the assessment of PTSD.  Unlike the treatment provider, the VA examiners discussed the specific criteria for the diagnosis and how they were or were not met.  The examiner's opinions were buttressed by the negative PTSD screen and the findings of numerous other treatment providers.  For these reasons the Board finds the single assessment of PTSD to be less probative than the other treatment records and the VA examination reports.

Therefore, the preponderance of the evidence is against a finding that the Veteran has a medical diagnosis of PTSD.  The evidence is against the grant of service connection for that disorder, reasonable doubt does not arise, and the claim is denied.  
. 

In reaching this decision, the Board recognizes that the Veteran received psychiatric care in service, that she continues to have diagnoses of an anxiety disorder and a depressive disorder, and that VA is required to consider entitlement to service connection for all psychiatric diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  However, service connection has long been established for both of these disabilities.  Mood and somatization disorders have also been reported, but these appear to be different labels for the service connected psychiatric disability and are service connected.


ORDER

Entitlement to service connection for post-traumatic stress disorder is denied. 

Entitlement to service connection for mood and somatization disorders is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


